Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Bruce Itchkawitz on 03/07/22.
4.	The application has been amended as follows: 

	Claim 1
	An inertial confinement fusion system comprising:
a fusion chamber for producing neutrons from a fusion reaction;
a laser system including a plurality of lasers arranged about the fusion chamber to provide energy to the fusion chamber to initiate the fusion reaction; and
a plurality of beam paths between the lasers and the fusion chamber, each beam path of the plurality of beam paths comprising a first portion which passes through a first neutron pinhole and a second portion which passes through a second neutron pinhole spaced from the first neutron pinhole, the first neutron pinhole and the second neutron pinhole arranged such that neutrons having linear trajectories propagating from the fusion chamber to the laser system do not pass through both the first and second neutron pinholes.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: the prior art does not suggest the arrangement of neutron pinholes (given the broadest reasonable interpretation of an aperture in a neutron shielding material) in an inertial confinement fusion system as recited in claims 1 and 12.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619